IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-20556
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

GERALDO MENDOZA-MARTINEZ,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-00-CR-53-1
                       --------------------
                          April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Geraldo Mendoza-Martinez appeals the conviction and 87-month

sentence imposed following his plea of guilty to a charge of

illegal reentry into the United States after deportation, a

violation of 8 U.S.C. § 1326.   He contends that the felony

conviction that resulted in his increased sentence under 8 U.S.C.

§ 1326(b)(2) was an element of the offense that should have been

charged in the indictment.   Mendoza-Martinez acknowledges that

his argument is foreclosed by the Supreme Court’s decision in

Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-20556
                                 -2-

seeks to preserve the issue for Supreme Court review in light of

the decision in Apprendi v. New Jersey, 120 S. Ct. 2348 (2000).

     Apprendi did not overrule Almendarez-Torres.    See Apprendi,

120 S. Ct. at 2362; United States v. Dabeit, 231 F.3d 979, 984

(5th Cir. 2000), cert. denied, 121 S. Ct. 1214 (2001).     Mendoza-

Martinez’s argument is foreclosed.

     Mendoza-Martinez argues that his indictment was defective

under the Fifth and Sixth Amendments because it did not allege

general intent.    Because Mendoza-Martinez did not challenge his

indictment in the district court, we review whether it was

constitutionally sufficient under a "maximum liberality"

standard.   See United States v. Guzman-Ocampo, 236 F.3d 233, 236

(5th Cir. 2000).   Mendoza-Martinez’s indictment “fairly imported

that his reentry was a voluntary act” and satisfied the

constitutional requirements of a valid indictment.    See id. at

236, 239 & n.13.

     Mendoza-Martinez’s conviction and sentence are AFFIRMED.